DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 07/02/2019.
Claims 1-34 are presented for examination.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a first module configured to simulate, a second module configured to output, the second module is configured to determine, the second module configured to prepare, the second module configured to optimize, the second model configured to adapt, a third module configured to adapt, the third module configured to generate in claims 24-34.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-34 are rejected under 35 U.S.C. 101 because the claims merely drawn to computer software per se. For example, claim 24 does not require any hardware or physical component to perform its function. As such, the claims appear to be system software per se and are therefore non-statutory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 19-22, and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2011/0191079 A1 issued to Rzehorska et al in view of US Publication No. 2016/0016586 A1 issued to Banerjee et al.

1. Rzehorska et al discloses a method for simulation-based analysis optimization of a motor vehicle comprising:
simulating a driving operation of the motor vehicle on the basis of a model with at least one manipulated variable for acquiring values of at least one simulated variable suitable for 
outputting the values of the at least one simulated variable (See: Abstract, output signals of the simulation model are fed to a control device of the real part for further processing; par [0011] output signals the simulation model can be fed back as sensor values to the real vehicle; par [0012] the output signals of the simulation model in turn can be further processed in a control device …to be able to represent reactions of the simulated sub-system or the simulated vehicle component).  
Rzehorska et al does not specify partial model.
Banerjee et al discloses partial model (See: par [0013] the target speed setpoint can be achieved when the drive motor is in traction mode, thus when the motor is operating under full load, or even under partial load, are allocated to a second gradient range).
obvious before the effective filing date to combine predictive control of a cruise control system of a motor vehicle as taught by Banerjee et al to a testing  vehicle of Rzehorska et al would be to implement an optimum predictive control with respect to fuel consumption with low complexity (Banerjee et al, Abstract).

2.  Rzehorska et al discloses the method according to claim 1, further comprising: determining a driving mode parameter defined in relation to one or more values of at least one simulated variable and the at least one manipulated variable, the driving mode parameter characterizing at least one driving mode, and wherein the values of the at least one simulated variable are output in conjunction with a respective driving mode parameter (See: par [0012] the control device supply to the simulation, for example regarding driving condition, loading, regeneration coordinator, shifting mode, drivability, OBD, etc, the output signals of the simulation model in turn can be further processed in a control device of the real part or can serve as control variable for actuators so as to be able to represent reactions of the simulated sub-system or the simulated vehicle component).

3.  Rzehorska et al discloses the method according to claim 1, wherein the partial model is based on a function comprising at least one function parameter, allows the simulated driving operation of the motor vehicle to be modifiable (See: par [0011] output signals the simulation model can be fed back as sensor values to the real vehicle).  



5.  Rzehorska et al discloses the method according to claim 1, wherein simulating driving operation is performed for points of an experimental design (See: Abstract, simulation program which is supplied with real, actual measured values and/or signals of the real part).   

6.  Rzehorska et al discloses the method according to claim 2, further comprising: determining an evaluation parameter value of at least one evaluation parameter which indicates the overall vehicle behavior of the motor vehicle based on an assignment rule dependent on the at least one simulated variable and the driving mode parameter  (See: par [0012] the control device supply to the simulation, for example regarding driving condition, loading, regeneration coordinator, shifting mode, drivability, OBD, etc, the output signals of the simulation model in turn can be further processed in a control device of the real part or can serve as control variable for actuators so as to be able to represent reactions of the simulated sub-system or the simulated vehicle component); and outputting at least one evaluation parameter (See: Abstract, output signals of the simulation model are fed to a control device of the real part for further processing; par [0011] output signals the simulation model can be fed back as sensor values to the real vehicle; par [0012] the output signals of the simulation model in turn can be 

7. Banerjee et al discloses the method according to claim 6, further comprising: preparing a first technical specification with respect to the driving operation of the motor vehicle corresponds a setpoint range for the respective driving mode parameter or at least one evaluation parameter corresponding to target values for design criteria for the motor vehicle (See: par [0027] a target speed is set with respect to a stretch…wherein this target speed set point is input in the first step S1; par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint….and known maximum and minimum motor torque of a drive motor of the motor vehicle...a first gradient range 1 represents road incline grades, ….a second gradient range 2… while operating under partial load or full load; par [0029] the gradient profile is subdivided through allocation to the gradient ranges 1 through 4).  

8.  Banerjee et al discloses the method according to claim 7, further comprising:  4optimizing the partial model based on the first function in relation to setpoint range for the respective driving mode parameter or the at least one evaluation parameter corresponding to target values for design criteria for the motor vehicle (See: par [0027] a target speed is set with respect to a stretch…wherein this target speed set point is input in the first step S1; par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint….and known maximum and minimum motor torque of a drive motor of the motor vehicle...a first gradient range 1 represents road incline grades, ….a second gradient range 2… while operating under partial load 

9.  Banerjee et al discloses the method according to claim 6, further comprising: 
adapting the values of at least one simulated variable for the respective driving mode parameter or the at least one evaluation parameter to a  predefined setpoint range (See: par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint V with the help of the driving resistance equation and the known maximum and minimum motor torque of a drive motor of the motor vehicle); and
modifying at least one function parameter of the second function of the at least one partial model used for the values of the at least one simulated variable or the at least one evaluation parameter lie outside of the predefined setpoint range, wherein the method simulating of the driving operation (See: par [0020] after a first segment or the single segment has been passed through, the gradient profile is updated and segmentation is performed again, in this way, it is possible to constantly update the horizon, which is the basis for the predictive adjustment of the target speed); or 
outputting a value of the at least one function parameter of the function of the at least one partial model used for the values of the at least one simulated variable or the value of the at least one evaluation parameter lie within the setpoint range (See: Fig. 2 illustrates outputting at least gradient range 4 represents road incline grades, in which the target speed is achieved).  



11. Banerjee et al discloses the method according to claim 3, further comprising: generating a further experimental design which comprises points of variation in regard to the at least one function parameter of the function used for the simulated driving operation based on an optimization algorithm, wherein the simulated driving operation occurs based on further experimental design (See: par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint….and known maximum and minimum motor torque of a drive motor of the motor vehicle...a first gradient range 1 represents road incline grades, ….a second gradient range 2… while operating under partial load or full load; par [0029] the gradient profile is subdivided through allocation to the gradient ranges 1 through 4).  

12.  Banerjee et al discloses the method according to claim 9 , further comprising defining a second technical specification for the at least one component or the motor vehicle based on the second function used for the simulated driving operation the value of the at least one function parameter (See: par [0027] a target speed is set with respect to a stretch…wherein this 

13. Banerjee et al discloses the method according to claim 12, wherein the at least one partial model characterizes an apparatus of the motor vehicle, further comprising: designing or modifying a design, a control, or a regulation of the component or the motor vehicle based on the second function used for simulated driving operation or the value of the at least one function parameter (See: par [0003] automatically regulate a target speed that has been preset; par [0020] after a first segment or the single segment has been passed through, the gradient profile is updated and segmentation is performed again, in this way, it is possible to constantly update the horizon, which is the basis for the predictive adjustment of the target speed).  

14.  Banerjee et al discloses the method according to one of claim 1, wherein the at least one partial model is a torque model of a drive apparatus (See: par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint with the help of the driving resistance equation and the known maximum and minimum motor torque of a drive motor of the motor vehicle….a first gradient range 1 represents…a subsequent, second gradient range 2,, on the other hands, represents road incline grades, in which the target speed can be achieved 



16.  Banerjee et al discloses the method according to claim 14, wherein the partial-load function is calculated based on the full-load function and a pedal characteristic function, wherein the pedal characteristic function indicates a correlation between a torque variable and a pedal variable or a throttle valve position variable (See: par [0019] driving under full load, 

19.  Rzehorska et al discloses the method according to claim 6, wherein one or more of the driving mode parameter and the evaluation parameter is determined as a function of a vehicle parameter (See: par [0012] the control devices supply data to the simulation, for example, regarding driving condition, loading, regeneration coordinator, shifting mode, drivability..). 7

20.  Banerjee et al discloses the method according to claim 1, wherein the model comprises a vehicle model as a further partial model, and wherein the further partial model is configured to at least partly characterize a driving characteristic of the motor vehicle (See: par [0028] …a 

21.  Rzehorska et al discloses the method according to claim 1, further comprising: providing vehicle parameters with respect to the motor vehicle wherein the driving operation of the motor vehicle is simulated, by a vehicle model (See: par [0012] the control devices supply data to the simulation, for example, regarding driving condition, loading, regeneration coordinator, shifting mode, drivability..).  

22.  Rzehorska et al discloses a non-transitory computer readable medium containing instructions which when executed by a computer cause the computer to perform a method comprising:
Simulating a driving operation of the motor vehicle based on a model with at manipulated variable for acquiring values of at least one simulated variable suitable for characterizing an overall vehicle behavior of the motor vehicle, wherein the model comprises at least one partial model, and wherein the at least one partial model is based on a first function that characterizes an operation of at least one component of the vehicle (See: par [0010] an input variables, actual, physical measured values or data from one of the control devices of the vehicle are available for the simulation model, sensor values can be obtained from the engine, 
outputting the values of the at least one simulated variable (See: Abstract, output signals of the simulation model are fed to a control device of the real part for further processing; par [0011] output signals the simulation model can be fed back as sensor values to the real vehicle; par [0012] the output signals of the simulation model in turn can be further processed in a control device …to be able to represent reactions of the simulated sub-system or the simulated vehicle component).
Rzehorska et al does not specify partial model.
Banerjee et al discloses partial model (See: par [0013] the target speed setpoint can be achieved when the drive motor is in traction mode, thus when the motor is operating under full load, or even under partial load, are allocated to a second gradient range).
It would have been obvious before the effective filing date to combine predictive control of a cruise control system of a motor vehicle as taught by Banerjee et al to a testing  vehicle of Rzehorska et al would be to implement an optimum predictive control with respect to fuel consumption with low complexity (Banerjee et al, Abstract).

23. (Canceled) 

24.  Rzehorska et al discloses a system for simulation-based analysis optimization of a motor vehicle, comprising:
A first module configured to simulate a driving operation of the motor vehicle on the basis of a model with at least one manipulated variable for acquiring values of at least one simulated variable suitable for characterizing an overall vehicle behavior of the motor vehicle (See: par [0010] an input variables, actual, physical measured values or data from one of the control devices of the vehicle are available for the simulation model, sensor values can be obtained from the engine, drive train, transmission, GPS exhaust gas, environment; par [0011] non-existing sensor functions can be reproduced via simulation model, and the output signals of the simulation models can be fed back as sensor values to the real vehicle; par [0012] the control device supply to the simulation, for example regarding driving condition, loading, regeneration coordinator, shifting mode, drivability, OBD, etc, the output signals of the simulation model in turn can be further processed in a control device of the real part or can serve as control variable for actuators so as to be able to represent reactions of the simulated sub-system or the simulated vehicle component); and 
A second module configured to output the values of the at least one simulated variable (See: Abstract, output signals of the simulation model are fed to a control device of the real part for further processing; par [0011] output signals the simulation model can be fed back as sensor values to the real vehicle; par [0012] the output signals of the simulation model in turn 
Rzehorska et al does not specify partial model.
Banerjee et al discloses partial model (See: par [0013] the target speed setpoint can be achieved when the drive motor is in traction mode, thus when the motor is operating under full load, or even under partial load, are allocated to a second gradient range).
It would have been obvious before the effective filing date to combine predictive control of a cruise control system of a motor vehicle as taught by Banerjee et al to a testing  vehicle of Rzehorska et al would be to implement an optimum predictive control with respect to fuel consumption with low complexity (Banerjee et al, Abstract).

25.  Rzehorska et al discloses the system according to claim 24, wherein the second module configured to determine a driving mode parameter defined in relation to one or more values of _ at least one simulated variable and sei at least one manipulated variable driving mode characterizing at least one driving mode, wherein the values of the at least one simulated variable are output in conjunction with associated driving mode parameter (See: par [0012] the control device supply to the simulation, for example regarding driving condition, loading, regeneration coordinator, shifting mode, drivability, OBD, etc, the output signals of the simulation model in turn can be further processed in a control device of the real part or can serve as control variable for actuators so as to be able to represent reactions of the simulated sub-system or the simulated vehicle component).  



27. Rzehorska et al discloses the system according to claim 24, wherein the first data interface is configured to furnish: vehicle parameters and values of at least one of manipulated variable and the at least one simulated variable from the first module to the second module (See: par [0012] the control device supply to the simulation, for example regarding driving condition, loading, regeneration coordinator, shifting mode, drivability, OBD, etc, the output signals of the simulation model in turn can be further processed in a control device of the real part or can serve as control variable for actuators so as to be able to represent reactions of the simulated sub-system or the simulated vehicle component).
Rzehorska et al does not specify but Banerjee et al discloses values of a function parameter and points of variation from the second module to the first module (See: Abstract, predictive control of a cruise control system of a motor vehicle in which a selection is made from a variety of control variants in order to set a target speed; par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint….and known maximum and minimum motor torque of a drive motor of the motor vehicle...a first gradient range 1 represents road incline grades, ….a second gradient range 2… while operating under partial load 
It would have been obvious before the effective filing date to combine predictive control of a cruise control system of a motor vehicle as taught by Banerjee et al to a testing  vehicle of Rzehorska et al would be to implement an optimum predictive control with respect to fuel consumption with low complexity (Banerjee et al, Abstract).

28.  Banerjee et al discloses the system according to claim 25, 2-7wherein the second module configured to determine at least one evaluation parameter, wherein the at least one evaluation parameter indicates the overall vehicle behavior of the motor vehicle based on an assignment rule dependent on one or more of at least one output simulated variable and the driving mode parameter and wherein the second module is further configured to output the at least one evaluation parameter (See: Abstract, predictive control of a cruise control system of a motor vehicle in which a selection is made from a variety of control variants in order to set a target speed; par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint….and known maximum and minimum motor torque of a drive motor of the motor vehicle...a first gradient range 1 represents road incline grades, ….a second gradient range 2… while operating under partial load or full load; par [0029] the gradient profile is subdivided through allocation to the gradient ranges 1 through 4).  

29.  Banerjee et al discloses the system according to claim 28, 2wherein the second module configured to prepare a first technical specification with respect to the driving operation of the 

30.  Banerjee et al discloses the system according to claim 29, 23wherein the second module is configured to optimize the at least one the partial model based on the function in relation to setpoint range 10for the respective driving mode parameter or the at least one evaluation parameter corresponding to target values for design criteria for the overall vehicle behavior of the motor vehicle (See: Abstract, predictive control of a cruise control system of a motor vehicle in which a selection is made from a variety of control variants in order to set a target speed; par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint….and known maximum and minimum motor torque of a drive motor of the motor vehicle...a first gradient range 1 represents road incline grades, ….a second gradient range 2… while operating under partial load or full load; par [0029] the gradient profile is subdivided through allocation to the gradient ranges 1 through 4).  


adapt values of the at least one simulated variable output for the respective driving mode parameter to a predefined setpoint range (See: par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint V with the help of the driving resistance equation and the known maximum and minimum motor torque of a drive motor of the motor vehicle);
modify the at least one function parameter of the second function of the at least one partial model used for the simulated driving operation if the adapted values of the at least one output simulated variable lie outside of the predefined setpoint range, wherein the first module is configured to repeat the simulating of the driving operation (See: par [0020] after a first segment or the single segment has been passed through, the gradient profile is updated and segmentation is performed again, in this way, it is possible to constantly update the horizon, which is the basis for the predictive adjustment of the target speed); and   
output a value of the at least one function parameter if the adapted the values of the at least one output simulated variable lie within the predefined setpoint range (See: Fig. 2 illustrates outputting at least gradient range 4 represents road incline grades, in which the target speed is achieved).  

32.  Banerjee et al discloses the system according to claim 28, further comprising: 

adapted the at least one evaluation parameter to a predefined setpoint range (See: par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint V with the help of the driving resistance equation and the known maximum and minimum motor torque of a drive motor of the motor vehicle);
modify at least one function parameter of the second function of the at least one partial model used for the simulated driving operation if the at least one adapted evaluation 11 parameter lie outside of the setpoint range, wherein the first module is configured to repeat the simulation of the driving operation (See: par [0020] after a first segment or the single segment has been passed through, the gradient profile is updated and segmentation is performed again, in this way, it is possible to constantly update the horizon, which is the basis for the predictive adjustment of the target speed); and
output a value of the at least one function parameter if the at least one adapted evaluation parameter lies within the predefined setpoint range (See: Fig. 2 illustrates outputting at least gradient range 4 represents road incline grades, in which the target speed is achieved).



34.  Banerjee et al discloses the system according to claim 32, wherein the second module or the third module is configured to generate: an experimental design which comprises points of variation in regard to the at least one function parameter of the function used for the simulation based on an optimization algorithm, wherein the simulation occurs based on the experimental design (See: Abstract, predictive control of a cruise control system of a motor vehicle in which a selection is made from a variety of control variants in order to set a target speed; par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint….and known maximum and minimum motor torque of a drive motor of the motor vehicle...a first gradient range 1 represents road incline grades, ….a second gradient range 2… .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rzehorska et al and Banerjee et al as applied to claims above, and further in view of US Patent No. 5, 752, 211 issued to Takasaki et al.

17.  Banerjee et al discloses the method according to claim 16, wherein the pedal characteristic function comprises a first function parameter and a second function parameter, wherein the first and second function parameters are speed-dependent, and wherein the first function parameter indicates a first factor (See: par [0019] driving under full load, maintaining Vref by driving under partial load, Accelerate to Vmax wit overrun mode, subsequently maintenance of speed using coasting mode; par [0028] four different gradient ranges are calculated on the basis of the target speed setpoint with the help of the driving resistance equation and the known maximum and minimum motor torque of a drive motor of the motor vehicle….a first gradient range 1 represents…a subsequent, second gradient range 2,, on the other hands, represents road incline grades, in which the target speed can be achieved when the drive motor is in traction mode, thus it is possible to drive at the target speed V while operating under partial load or full load…in which the target speed can be maintained or even increase when the motor vehicle is operating in overrun mode, i.e. the drive motor is declutched, are allocated to a third gradient range).

	Takasaki et al discloses the second function parameter indicates an offset (See: Col. 8 lines 57-67, a basic offset quantity L0 is first determined as being a sum of L1 and L2; Col. 11 lines 4-8, As the vehicle speed V increases, the basic offset quantity L0 is increased mainly by an increase of the cubic first term L1 proportional to the third power of the vehicle speed V, and partly by an increase of the linear second term L2 proportional to the vehicle speed V).
It would have been obvious before the effective filing date to combine distributing drive torque between from and rear wheels of vehicle as taught by Takasaki et al to a testing  vehicle of Rzehorska et al would be to modify a driving force distribution control characteristic when the vehicle is in a predetermined constant speed steady state in order to improve the fuel economy in the steady state operation while maintaining a vivid vehicle response to a driver’s accelerate input (Takasaki et al, Abstract).

18.  Takasaki et al discloses the method according to 14 , wherein the torque gradient function exhibits a linear portion and a cubic portion, wherein a function parameter indicates a weighting of the linear portion and the cubic portion (See: Col. 11 lines 4-8, As the vehicle speed V increases, the basic offset quantity L0 is increased mainly by an increase of the cubic first term L1 proportional to the third power of the vehicle speed V, and partly by an increase of the linear second term L2 proportional to the vehicle speed V).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        02/25/2021